UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Transition Period From To COMMISSION FILE NUMBER 333-125347 VESTIN REALTY MORTGAGE I, INC. (Exact name of registrant as specified in its charter) MARYLAND 20-4028839 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 8379 WEST SUNSET ROAD, LAS VEGAS, NEVADA 89113 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number: 702.227.0965 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act). Yes[]No[X] As of August 6, 2007, there were 6,872,114 shares of the Company’s Common Stock outstanding. Table of Contents TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of June 30, 2007 (unaudited) and December 31, 2006 1 Consolidated Statements of Operations (unaudited) for the Three and Six Months Ended June 30, 2007 and 2006 2 Consolidated Statements of Equity and Other Comprehensive Income (unaudited) for the Six Months Ended June 30, 2007 3 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2007 and 2006 4 Notes to Consolidated Financial Statements (unaudited) 6 Report of Independent Registered Public Accounting Firm 26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Control and Procedures 37 Item 4T Controls and Procedures 37 Part II OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity – Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. Submission of Matters to a Vote of Security Holders 49 Item 5. Other Information 49 Item 6. Exhibits 50 SIGNATURES 51 Exhibit 31.1 Exhibit 31.2 Exhibit 32 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS VESTIN REALTY MORTGAGE I, INC. CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2007 December 31, 2006 (Unaudited) Assets Cash $ 1,869,000 $ 1,523,000 Certificates of deposit 150,000 Investment in marketable securities - related party 3,129,000 1,953,000 Interest and other receivables 896,000 938,000 Notes receivable, net of allowance of $621,000 at June 30, 2007 and $885,000 at December 31, 2006 94,000 102,000 Real estate held for sale 3,316,000 3,689,000 Real estate held for sale - seller financed 7,911,000 7,911,000 Investment in real estate loans, net of allowance for loan losses of $4,396,000 at June 30, 2007 and $4,534,000 at December 31, 2006 47,247,000 48,631,000 Assets under secured borrowings 310,000 Due from related parties 1,000 Other assets 198,000 124,000 Total assets $ 64,660,000 $ 65,332,000 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts payable and accrued liabilities $ 233,000 $ 307,000 Due to related parties 35,000 Secured borrowings 310,000 Notes payable 148,000 22,000 Deposit liability 1,533,000 1,255,000 Unearned revenue 69,000 Dividend payable 323,000 1,030,000 Total liabilities 2,272,000 2,993,000 Commitments and Contingencies Stockholders' equity Preferred stock, $0.0001 par value; 1,000,000 shares authorized; none issued Common stock, $0.0001 par value; 25,000,000 shares authorized; 6,871,883 share issued and outstanding at June 30, 2007 and 6,869,790 shares issued and outstanding at December 31, 2006 1,000 1,000 Additional paid in capital 62,247,000 62,235,000 Retained earnings (182,000 ) (7,000 ) Accumulated other comprehensive income 322,000 110,000 Total stockholders' equity 62,388,000 62,339,000 Total liabilities and stockholders' equity $ 64,660,000 $ 65,332,000 See review report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated statements. - 1 - Table of Contents VESTIN REALTY MORTGAGE I, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months Ended For The Three Months Ended For The Six Months Ended For The Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Revenues Interest income from investment in real estate loans $ 1,154,000 $ 981,000 $ 2,331,000 $ 2,087,000 Dividend income - related party 68,000 105,000 Recovery of allowance for doubtful notes receivable 160,000 258,000 Other income 186,000 116,000 212,000 174,000 Total revenues 1,568,000 1,097,000 2,906,000 2,261,000 Operating expenses Management fees-related party 69,000 69,000 138,000 138,000 Provision for loan loss 3,000,000 Interest expense 7,000 10,000 13,000 71,000 Professional fees 216,000 120,000 344,000 316,000 Professional fees - related party 10,000 15,000 19,000 26,000 Other 128,000 65,000 247,000 168,000 Total operating expenses 430,000 279,000 761,000 3,719,000 Income (loss) from operations 1,138,000 818,000 2,145,000 (1,458,000 ) Income from real estate held for sale Net gain on sale of real estate held for sale 2,000 2,000 Write down on real estate held for sale (373,000 ) (373,000 ) Income (expenses) related to real estate held for sale (31,000 ) (3,000 ) 4,000 (19,000 ) Total income (loss) from real estate held for sale (404,000 ) (1,000 ) (369,000 ) (17,000 ) Income (loss) before provision for income taxes 734,000 817,000 1,776,000 (1,475,000 ) Provision for income taxes NET INCOME (LOSS) $ 734,000 $ 817,000 $ 1,776,000 $ (1,475,000 ) Basic and diluted earnings (loss) per weighted average common share / membership unit $ 0.11 $ 0.12 $ 0.26 $ (0.21 ) Dividends declared per common share / cash distribution to members per membership unit $ 0.14 $ 0.10 $ 0.28 $ 0.16 Weighted average common shares / membership units 6,871,260 6,867,957 6,870,813 6,896,712 See review report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated statements. - 2 - Table of Contents VESTIN REALTY MORTGAGE I, INC. CONSOLIDATED STATEMENTS OF EQUITY AND OTHER COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2007 (UNAUDITED) Common Stock Number of Shares Amount Additional Paid-in-Capital Retained Earnings Accumulated Other Comprehensive Income Total Stockholders' Equity at December 31, 2006 6,869,790 $ 1,000 $ 62,235,000 $ (7,000 ) $ 110,000 $ 62,339,000 Comprehensive Income: Net Income 1,776,000 1,776,000 Unrealized Gain on Marketable Securities - Related Party 212,000 212,000 Comprehensive Income 1,988,000 Dividends Declared to Stockholders (1,951,000 ) (1,951,000 ) Reinvestment of Dividends 2,093 12,000 12,000 Stockholders' Equity at June 30, 2007 (Unaudited) 6,871,883 $ 1,000 $ 62,247,000 $ (182,000 ) $ 322,000 $ 62,388,000 See review report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated statements. - 3 - Table of Contents VESTIN REALTY MORTGAGE I, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNADUITED) For The Six Months Ended For The Six Months Ended June 30, 2007 June 30, 2006 Cash flows from operating activities: Net income (loss) $ 1,776,000 $ (1,475,000 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Write down of real estate held for sale 373,000 Recovery of allowance for doubtful notes receivable (258,000 ) Provision for loan loss 3,000,000 Gain on sale of marketable securities (1,000 ) Amortized interest income (69,000 ) Change in operating assets and liabilities: Interest and other receivables 42,000 163,000 Due to/from Manager 36,000 248,000 Due to VRM II 4,000 Other assets 112,000 (9,000 ) Accounts payable and accrued liabilities (74,000 ) 127,000 Net cash provided by operating activities 1,938,000 2,057,000 Cash flows from investing activities: Investments in real estate loans (5,816,000 ) (21,055,000 ) Purchase of investments in real estate loans from: VRM II (500,000 ) Third parties (75,000 ) Proceeds from loan payoffs 7,338,000 24,470,000 Sale of investments in real estate loans to: VRM II 1,200,000 Third parties 125,000 Proceeds from sale of investment in real estate held for sale 25,000 Legal expenses paid and applied against loan allowance (138,000 ) (126,000 ) Proceeds from note receivable 266,000 9,000 Purchase of marketable securities - related party (964,000 ) Proceeds from sale of marketable securities 1,717,000 Purchase of certificates of deposit (2,532,000 ) Proceeds from maturities of certificates of deposit 150,000 Proceeds from unearned revenue 100,000 Deposit liability 278,000 331,000 Net cash provided by investing activities $ 1,114,000 $ 3,689,000 See review report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated statements. - 4 - Table of Contents VESTIN REALTY MORTGAGE I, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Six Months Ended For The Six Months Ended June 30, 2007 June 30, 2006 Cash flows from financing activities: Principal payments on notes payable $ (60,000 ) $ (923,000 ) Dividends paid to stockholders, net of reinvestments (2,570,000 ) Dividends paid to stockholders, net of reinvestments - related party (76,000 ) Members' distributions, net of reinvestments (1,668,000 ) Members' distributions - related party (25,000 ) Members' redemptions (6,377,000 ) Net cash used in financing activities (2,706,000 ) (8,993,000 ) NET CHANGE IN CASH 346,000 (3,247,000 ) Cash, beginning of period 1,523,000 7,884,000 Cash, end of period $ 1,869,000 $ 4,637,000 Supplemental disclosures of cash flows information: Interest paid $ 7,000 $ 71,000 Non-cash investing and financing activities: Dividend payable $ 323,000 $ Adjustment to note receivable and related allowance $ 6,000 $ Payoffs of loans funded through secured borrowings $ 310,000 $ 2,719,000 Loan rewritten with same or similar collateral $ 300,000 $ Unearned revenue from loans rewritten with same or similar property as collateral $ 69,000 $ 225,000 Reinvestment of dividends $ 12,000 $ Unrealized gain on marketable securities - related party $ 212,000 $ See review report of Independent Registered Public Accounting Firm. The accompanying notes are an integral part of these consolidated statements. - 5 - Table of Contents VESTIN REALTY MORTGAGE I, INC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) NOTE A — ORGANIZATION Vestin Fund I, LLC (“Fund I”) was organized in December 1999 as a Nevada limited liability company for the purpose of investing in real estate loans.Vestin Realty Mortgage I, Inc. (“VRM I”) was organized in January 2006 as a Maryland corporation for the sole purpose of effecting a merger with Fund I.On May 1, 2006, Fund I merged into VRM I and the members of Fund I received one share of VRM I’s common stock for each membership unit of Fund I.References in this report to the “Company”, “we”, “us” or “our” refer to Fund I with respect to the period prior to May 1, 2006 and to VRM I with respect to the period commencing on May 1, 2006.Because we were a limited liability company (“LLC”) during the prior periods reflected in this report, we make reference to Fund I’s “members” rather than “stockholders” in reporting our financial results. We invest in loans secured by real estate through deeds of trust or mortgages (hereafter referred to collectively as “deeds of trust” and as defined in our Management Agreement as “Mortgage Assets”).We commenced operations in August 2000. We operate as a real estate investment trust (“REIT”).We are not a mutual fund or an investment company within the meaning of the Investment Company Act of 1940, nor are we subject to any regulation thereunder.As a REIT, we are required to have a December 31 fiscal year end. Our manager is Vestin Mortgage, Inc. (the “manager” or “Vestin Mortgage”), a Nevada corporation, which is a wholly owned subsidiary of Vestin Group, Inc. (“Vestin Group”), a Delaware corporation.Michael Shustek, the CEO and director of our manager and CEO, President and a director of us, wholly owns Vestin Group, Inc., which is engaged in asset management, real estate lending and other financial services though its subsidiaries.Our manager, prior to June 30, 2006, also operated as a licensed Nevada mortgage broker and was engaged in the business of brokerage, placement and servicing of commercial loans secured by real property.On July 1, 2006, the mortgage broker license was issued to an affiliated company, Vestin Originations, Inc. that has continued the business of brokerage, placement and servicing of commercial real estate loans.Vestin Originations, Inc. is a wholly owned subsidiary of Vestin Group. Pursuant to our management agreement, our manager implements our business strategies on a day-to-day basis, manages and provides services to us, and provides similar services to any of our subsidiaries.Without limiting the foregoing, our manager performs other services as may be required from time to time for management and other activities relating to our assets, as our manager shall deem appropriate under the particular circumstances.Consequently, our operating results are dependent upon our manager’s ability and performance in managing our operations and servicing our assets. Vestin Mortgage, Inc. is also the manager of Vestin Realty Mortgage II, Inc., as the successor by merger to Vestin Fund II, LLC (“Fund II”), referred to as (“VRM II”), Vestin Fund III, LLC (“Fund III”) and inVestin Nevada, Inc., a company wholly owned by our manager’s CEO.These entities also invest in real estate loans. The consolidated financial statements include the accounts of us and our wholly owned taxable REIT subsidiary, TRS I, Inc.All significant inter-company transactions and balances have been eliminated in consolidation. See review report of Independent Registered Public Accounting Firm. - 6 - Table of Contents NOTE B — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Management Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include interest-bearing and non-interest-bearing bank deposits, money market accounts, short-term certificates of deposit with original maturities of three months or less, and short-term instruments with a liquidation provision of one month or less. Revenue Recognition Interest is recognized as revenue when earned according to the terms of the loans, using the effective interest method.We do not accrue interest income on loans once they are determined to be impaired.A loan is impaired when based on current information and events, it is probable that we will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due.Cash receipts will be allocated to interest income, except when such payments are specifically designated by the terms of the loan as principal reduction or when management does not believe our investment in the loan is fully recoverable. Investments in Real Estate Loans We may from time to time acquire or sell investments in real estate loans from or to our manager or other related parties pursuant to the terms of our Management Agreement provided the price does not exceed the par value of the loan.The primary purpose is to either free up capital to provide liquidity for various reasons, such as loan diversification, or place excess capital in investments to maximize the use of our capital.Selling or buying loans allows us to diversify our loan portfolio within these parameters.Due to the short-term nature of the loans we make and the similarity of interest rates in loans we normally would invest in, the fair value of a loan typically approximates its carrying value.Accordingly, discounts or premiums typically do not apply upon sales of loans and therefore, generally no gain or loss is recorded on these transactions, regardless of whether to a related or unrelated party. Investments in real estate loans are secured by deeds of trust or mortgages.Generally, our real estate loans require interest only payments with a balloon payment of the principal at maturity.We have both the intent and ability to hold real estate loans until maturity and therefore, real estate loans are classified and accounted for as held for investment and are carried at amortized cost.Loans sold to or purchased from affiliates are accounted for at the principal balance and no gain or loss is recognized by us or any affiliate.Loan to value ratios are based on appraisals obtained at the time of loan origination and may not reflect subsequent changes in value estimates.Such appraisals are generally dated within 12 months of the date of loan origination and may be commissioned by the borrower.The appraisals may be for the current estimate of the “as-if developed” value of the property, which approximates the post-construction value of the collateralized property assuming that such property is developed.As-if developed values on raw land loans or acquisition and development loans often dramatically exceed the immediate sales value and may include anticipated zoning changes and timely successful development by the purchaser.As most of the appraisals will be prepared on an as-if developed basis, if a loan goes into default prior to any development of a project, the market value of the property may be substantially less than the appraised value.As a result, there may be less security than anticipated at the time the loan was originally funded.If there is less security and a default occurs, we may not recover the full amount of the loan. See review report of Independent Registered Public Accounting Firm. - 7 - Table of Contents Allowance for Loan Losses We maintain an allowance for loan losses on our investments in real estate loans for estimated credit impairment.Our manager’s estimate of losses is based on a number of factors including the types and dollar amounts of loans in the portfolio, adverse situations that may affect the borrower’s ability to repay, prevailing economic conditions and the underlying collateral securing the loan.Additions to the allowance are provided through a charge to earnings and are based on an assessment of certain factors, which may indicate estimated losses on the loans.Actual losses on loans are recorded as a charge-off or a reduction to the allowance for loan losses.Subsequent recoveries of amounts previously charged off are added back to the allowance or included as income. Estimating allowances for loan losses requires significant judgment about the underlying collateral, including liquidation value, condition of the collateral, competency and cooperation of the related borrower and specific legal issues that affect loan collections or taking possession of the property.As a commercial real estate lender willing to invest in loans to borrowers who may not meet the credit standards of other financial institutional lenders, the default rate on our loans could be higher than those generally experienced in the real estate lending industry.We, our manager and Vestin Originations generally approves loans more quickly than other real estate lenders and, due to our expedited underwriting process, there is a risk that the credit inquiry we perform will not reveal all material facts pertaining to a borrower and the security. Additional facts and circumstances are discovered as we continue our efforts in the collection and foreclosure processes.This additional information often causes management to reassess its estimates.In recent years, we have revised estimates of our allowance for loan losses.Circumstances that may cause significant changes in our estimated allowance include, but are not limited to: · Declines in real estate market conditions, which can cause a decrease in expected market value; · Discovery of undisclosed liens for community improvement bonds, easements and delinquent property taxes; · Lack of progress on real estate developments after we advance funds.We customarily utilize disbursement agents to monitor the progress of real estate developments and approve loan advances.After further inspection of the related property, progress on construction occasionally does not substantiate an increase in value to support the related loan advances; · Unanticipated legal or business issues that may arise subsequent to loan origination or upon the sale of foreclosed upon property; and · Appraisals, which are only opinions of value at the time of the appraisal, may not accurately reflect the value of the property. Real Estate Held For Sale Real estate held for sale includes real estate acquired through foreclosure and will be carried at the lower of the recorded amount, inclusive of any senior indebtedness, or the property's estimated fair value, less estimated costs to sell, with fair value based on appraisals and knowledge of local market conditions.While pursuing foreclosure actions, we seek to identify potential purchasers of such property.It is not our intent to invest in or own real estate as a long-term investment.In accordance with Statement of Financial Accounting Standards (“FAS”) 144 – Accounting for the Impairment or Disposal of Long Lived Assets (“FAS 144”), we seek to sell properties acquired through foreclosure as quickly as circumstances permit.The carrying values of real estate held for sale are assessed on a regular basis from updated appraisals, comparable sales values or purchase offers. See review report of Independent Registered Public Accounting Firm. - 8 - Table of Contents Management classifies real estate held for sale when the following criteria are met: · Management commits to a plan to sell the properties; · The property is available for immediate sale in its present condition subject only to terms that are usual and customary; · An active program to locate a buyer and other actions required to complete a sale have been initiated; · The sale of the property is probable; · The property is being actively marketed for sale at a reasonable price; and · Withdrawal or significant modification of the sale is not likely. Real Estate Held For Sale – Seller Financed We occasionally finance sales of foreclosed properties to independent third parties.In order to record a sale of real estate when the seller is providing continued financing, FAS 66 – Accounting for Sales of Real Estate ("FAS 66'') requires the buyer of the real estate to make minimum initial and continuing investments.Minimum initial investments as defined by FAS 66 range from 10% to 25% based on the type of real estate sold.In addition, FAS 66 limits commitments and contingent obligations incurred by a seller in order to record a sale. Because we occasionally foreclose on loans with raw land or developments in progress, available financing for such properties is often limited and we frequently provide financing up to 100% of the selling price on these properties.In addition, we may make additional loans to the buyer to continue development of a property.Although sale agreements are consummated at closing, they lack adequate initial investment by the buyer to qualify as a sales transaction as defined in FAS 66.These sale agreements are not recorded as a sale until the requirements of FAS 66 are met. These sale agreements are recorded under the deposit method or cost recovery method as defined in FAS 66.Under the deposit method, no profit is recognized and any cash received from the buyer is reported as a deposit liability on the balance sheet.Under the cost recovery method, no profit is recognized until payments by the buyer exceed the carrying basis of the property sold.Principal payments received will reduce the related receivable, and interest collections will be recorded as unrecognized gross profit on the balance sheet.The carrying values of these properties are included in real estate held for sale on the accompanying consolidated balance sheets. In cases where the investment by the buyer is significant (generally 20% or more) and the buyer has an adequate continuing investment, the purchase money debt is not subject to future subordination, and a full transfer of risks and rewards has occurred, we will use the full accrual method.Under the full accrual method, a sale is recorded and the balance remaining to be paid is recorded as a normal note.Interest is recorded as income when received. Classification of Operating Results from Real Estate Held for Sale FAS 144 –
